Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: there appears to be a typo at the end of this claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 does not refer to a previously set forth claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11-12, 14, 16-17, 19, and 25-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0324873 A1 to  Babaeizadeh et al. (“Babaeizadeh”).
As to claim 1, Babaeizadeh discloses a decision support system for cardiopulmonary resuscitation (CPR) for determination of whether to continue CPR, to change a CPR parameter or both, based upon CPR efficiency, the system comprising: 
a medical monitoring system configured to produce carbon dioxide (CO2) waveforms representative of a concentration of CO2 in exhaled breath of a subject undergoing CPR, wherein the CO2 waveforms are generated using a capnograph comprising a CO2 sensor (see Fig 1, element 12 and Fig 4); and 
a processor configured to: 
extract one or more features related to the CO2 waveforms, wherein the one or more features comprises a shape of the CO2 waveforms, over time (see [0031] and [0037]-[0038]); and 
determine an EtCO2 trend in the one or more extracted features related to the CO2 waveforms, wherein the trend, together with one or more parameters/variables selected from any of one or more background parameters, one or more physiological variables and one or more baseline parameters related to the subject undergoing CPR, is associated with 2 waveforms, are used to indicate efficiency of CPR); and 
a display configured to display the trend and to display an indication of CPR efficiency (see Fig 1, element 60).  
As to claim 11, Babaeizadeh further discloses wherein the shape of the CO2 waveforms are shape factors selected from: up-rising slope of a CO2 waveform, the extent of the up- rising slope, the shape of the up-rising slope, the down-stroke slope of a CO2 waveform, the extent of the down stroke slope, the shape of the down stroke slope, or any combinations thereof (see [0031] and [0037]-[0038]).  
As to claim 12, Babaeizadeh further discloses wherein the dimension of the CO2 waveforms are scale factors selected from: width of the waveform, time between sections of the waveform, amplitude, or any combinations thereof (see [0031]).  
As to claim 14, Babaeizadeh further discloses wherein the processor is further configured to apply a pattern recognition algorithm to identify recurring patterns within the trend (see [0038]).  
As to claim 16, Babaeizadeh further discloses wherein the CPR parameter comprises compression frequency, depth of compression, CPR type, or any combination thereof (see [0047]).  
As to claim 17, Babaeizadeh discloses a method for decision support during cardiopulmonary resuscitation (CPR), the method comprising: 
2) waveforms representative of a CO2 concentration in exhaled breath of a subject undergoing CPR, wherein the CO2 waveforms are generated using a capnograph comprising a CO2 sensor (see Fig 1, element 12 and Fig 4);
extracting, using a processor, one or more features related to the CO2 waveforms, wherein the one or more features comprises a shape factor of the CO2 waveforms (see [0031] and [0037]-[0038]); 
determining, using the processor, an EtCO2 trend in the one or more extracted features related to the CO2 waveforms, wherein the trend is indicative of a medical status of the subject (see [0047] and [0052]-[0055]); 
determining, using the processor, an index value indicative of an efficiency of CPR based on the trend, together with one or more parameters/variables selected from any of one or more background parameters, one or more physiological variables and one or more baseline parameters related to the subject undergoing CPR (see [0047] and [0052]-[0055] – the respiratory rate may be used as a physiological variable that, together with the shape of the CO2 waveforms, are used to indicate efficiency of CPR); and 4Application Serial No. 15/178,396 
Docket No.: H-RM-03186US13determining, using the processor, whether to continue CPR, to change a CPR parameter, or both based on the medical status of the subject and the index value (see [0047]).  
As to claim 19, Babaeizadeh further discloses displaying, on a display, the index value (see Fig 1, element 60).  
As to claim 25, Babaeizadeh further discloses wherein the index value is between 1 and 10, wherein 1 represents inefficient resuscitation and 10 represents most efficient resuscitation (see [1948] – Examiner notes that the particular informational content of what is displayed, i.e., whether 
As to claim 26, Babaeizadeh further discloses identifying, using the processor, a recurring pattern in the trend (see Fig 3 – true breaths are a pattern).  
As to claim 27, Babaeizadeh further discloses correlating the recurring pattern with the medical status of the subject (see [0045]-[0047]).  
As to claim 28, Babaeizadeh further discloses wherein the index value is between 1 and 10, wherein 1 represents inefficient resuscitation and 10 represents most efficient resuscitation (see [1948] – Examiner notes that the particular informational content of what is displayed, i.e., whether it is text or numerical, is not accorded patentable weight in view of the printed subject matter doctrine).  
As to claim 29, Babaeizadeh further discloses wherein the processor is configured to correlate the recurring pattern with resuscitation of the subject (see [0045]-[0047]).  
As to claim 30, Babaeizadeh further discloses wherein the processor is configured to extract one or more features related to the CO2 waveforms, wherein the one or more features comprises a shape of the CO2 waveforms and a dimension of the CO2 waveforms over time (see [0031]).  
As to claim 31, Babaeizadeh further discloses wherein the one or more features comprises a shape factor of the CO2 waveforms and a scale factor of the CO2 waveforms (see [0031]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaeizadeh in view of US 2016/0128626 A1 to Johnson et al. (“Johnson”).

However, in a similar device, Johnson discloses a display is configured to display a CPR efficacy score associated with the CPR efficiency (see [0097]-[0101]). It would have been obvious to one of ordinary skill in the art to combine the CPR device of Babaeizadeh with the display of Johnson in order to achieve the predictable result of providing better feedback to the user.  
Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaeizadeh in view of US 2002/0177793 A1 to Sherman et al. (“Sherman”).
	As to claims 4 and 20, Babaeizadeh fails to disclose a mechanical chest compression device.  However, such a device is shown by Sherman (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the a decision support system of Babaeizadeh with the mechanical chest compression device of Sherman in order to achieve the predictable result of optimizing the compressions for those with little or no training.
Claims 5-6, 8, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaeizadeh in view of US 2012/0302910 to Freeman et al. (“Freeman”).
As to claim 5, Babaeizadeh fails to disclose a chest impedance monitoring device. However, such a device is shown by Freeman (see [0121]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the decision support system of Babaeizadeh with the chest impedance monitoring device of Freeman in order to achieve the predictable result of ensuring adequate intubation.
	As to claims 6 and 21, Babaeizadeh fails to disclose wherein the processor is configured to account for one or more background parameters to determine whether to continue CPR, to change 
As to claims 8 and 23, Babaeizadeh fails to disclose wherein the processor is configured to account for one or more baseline parameters to determine whether to continue CPR, to change a CPR parameter, or both, wherein the one or more baseline parameters comprises: cause of cardiac arrest, time of no-flow, time of low flow, cardiac arrest being witnessed or unwitnessed.  However, Freeman discloses such additional parameters for feedback during CPR (see [0133]-[0134]). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the decision support system of Babaeizadeh with the added parameters disclosed by Freeman in order to achieve the predictable result that is a system that provides better outcomes due to each subject’s unique cardiovascular requirements and/or situations.
	Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaeizadeh in view of US US 2009/0149723 A1 to Krauss et al. (“Krauss”).
	As to claim 22, Babaeizadeh fails to disclose accounting, using the processor, for one or more physiological variables associated with the medical status of the subject to determine whether 
	However, in a similar invention, Krauss discloses accounting, using the processor, for one or more physiological variables associated with the medical status of the subject to determine whether to continue CPR, to change a CPR parameter, or both, wherein the one or more physiological variables comprises: pupils' size, changes in pupils' size, difference between the two pupils' size, gasping, sweating, body temperature, changes in body temperature, tremor, color, changes in color, presenting heart rhythm, administered medication during CPR, or any combination thereof (see [1953]-[1963]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the CPR monitoring of Babaeizadeh with the one or more physiological variables taught by Krauss in order to provide the predictable result of increasing the diagnostic capability of the device.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791